12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James I. WELCH, Defendant-Appellant.
No. 93-6821.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.
James I. Welch, Appellant Pro Se.
Robert Edward Bradenham, II, Assistant United States Attorney, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
James Irvin Welch appeals the denial of his 28 U.S.C. Sec. 2255 (1988) motion and his motion for reconsideration.  We affirm.


2
Welch claims that the district court failed to consider his inability to pay prior to imposing a $15,000 fine.  However, this nonconstitutional claim can only afford relief to Welch if it involved a fundamental miscarriage of justice,  see United States v. Addonizio, 442 U.S. 178, 185 (1970), and we perceive none in this case.  Therefore, Welch's Sec. 2255 motion was properly dismissed on this basis.*


3
Accordingly, we affirm the dismissal of Welch'sSec. 2255 motion.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED


*
 The district court erroneously held that it did not have to make statutory findings prior to imposing the fine in this pre-guidelines case.   United States v. Harvey, 885 F.2d 181, 182 (4th Cir. 1989)